Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 23 objected to because of the following informalities:  the claim appears to repeat “microparticulated and denatured where protein”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, 16, 17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud et al. (US 2005/0271787).  
Regarding Claims 1, 13, 17, Doud discloses a pasta comprising an amount of total protein of at least 13%, and at least 15% (Claim 17), by weight of dry matter content (55%, see Abstract), and wherein said pasta comprises microparticulated and denaturated protein (paragraph 23) in an amount of at least 5% and at least 35% (Claim 13) by weight of the dry matter content of the pasta  (35-80%, paragraph 21). Since Doud discloses the compositions in percentages without indication of water or moisture (see paragraph 48), the percentages disclosed by Doud is construed to be by weight of dry matter content. 
Doud does not specifically recite that the whey protein is “microparticulated and denatured”; however, Doud discloses whey as a suitable type of protein, and additionally recites “or cooked, denatured and microparticulated protein of some other type”, therefore suggesting the whey to also be cooked, denatured and microparticulated. Therefore, since whey protein, and “cooked, microparticulated and denatured” proteins are considered equivalents known for the same purpose in Doud’s composition, it would have been obvious to one of ordinary skill in the art to use microparticulated and denatured whey protein (see MPEP 2144.06). 
Regarding Claim 16, Doud further teaches casein or caseinate as optional (“can be case protein or a protein derived from a cereal grain”, paragraph 22), therefore teaching a pasta having no casein or caseinate.
Regarding Claim 19, Doud further teaches wherein at least 50% of the whey protein in the pasta is microparticulated and denatured; that is, Doud teaches a composition that is minimum 35% globular protein which includes microparticulated and denatured protein (paragraph 23), and the total protein content is minimum 55% (see abstract and paragraph 21), thereby having globular proteins constituting more than half of the total protein content.
Regarding Claim 20, Doud further teaches wherein the pasta is fresh pasta (paragraph 131).
Regarding Claim 22, Doud further teaches wherein the pasta comprises no emulsifier; that is, Doud discloses optionally comprising emulsified fat (paragraph 24).


Claims 1, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taufiq (US 4,361,591-cited in IDS filed 5/22/20) in view of Doud et al. (US 2005/0271787). 
Regarding Claims 1, 17 and 18, Taufiq discloses a pasta comprising an amount of total protein of at least 13% by weight of dry matter content (22.6%, Col. 4, Ln. 1-11, also reads on claims 17 and 18). Taufiq is silent to wherein said pasta comprises microparticulated and denatured whey protein in an amount of at least 5% by weight of the dry matter content of the pasta. Doud is relied on to teach a high-protein pasta composition, comprising microparticulated and denatured protein and whey protein in pasta compositions, which are selected to provide influence acid stability, cook time, and texture of the finished product (paragraph 23). Doud does not specifically recite that the whey protein is “microparticulated and denatured”; however, Doud discloses whey as a suitable type of protein, and additionally recites “or cooked, denatured and microparticulated protein of some other type”, therefore suggesting the whey to also be cooked, denatured and microparticulated. 
Also, Doud provides a composition where the globular protein (globular encompasses microparticulated and denatured proteins) accounts for more than half of the total protein content (minimum 35% globular protein and 55% minimum total protein, paragraph 21 and abstract). 
Therefore, since whey protein, and “cooked, microparticulated and denatured” proteins are considered equivalents known for the same purpose in Doud’s composition, it would have been obvious to one of ordinary skill in the art to incorporate microparticulated and denatured whey protein to influence texture, cook time, and acid stability of the finished pasta product. Providing the microparticulated and denatured protein in similar proportions to Doud would have resulted in providing at least 5% by weight of microparticulated and denatured whey protein. 

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to Claim 1 with respect to Doud et al. or Taufiq, further in view of Villagran et al. (US 2004/0156979). 
Regarding Claim 14, while Doud suggests microparticulated and denatured whey protein, he is silent to the particular size of the protein particles. Villagran is relied on to teach known usage of microparticulated and denatured whey protein (see paragraph 26) to produce powdered, liquid, dairy, and non-dairy compositions  for use in dry food compositions (see abstract). Villagran further notes that the 
Therefore, since Doud is directed to a pasta composition using a dry composition of protein, it would have been obvious to one of ordinary skill in the art to use microparticulated and denatured protein particle size of 0.1 to 10 microns, which overlaps with the claimed range, to avoid oversized aggregates of protein. 
Regarding Claim 15, Villagran further teaches wherein at least 50% by weight of the microparticulated and denatured whey protein has a particle size in the range of 0.5 to 10 micron (about 5% of the total number of particles exceed 10.0 microns, see abstract). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud, further in view of Murray-Laursen (US 2015/0230504). 
Regarding Claim 21, Doud discloses that the pasta dough has 40-60% dough, but is silent to wherein the moisture content in the fresh pasta is at least 15% by weight. However, Murray-Laursen defines fresh pasta as pasta having a moisture content greater than 15% (paragraph 41), and that dried pasta generally has less than 15%. Therefore, since it is understood that fresh pasta is pasta having more than 15% moisture content, it would have been obvious to one of ordinary skill in the art to have more than 15% moisture content in Doud’s fresh pasta. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to Claim 1 with respect to Doud or Taufiq, further in view of Mikkelsen (US 2016/0255848). 
Regarding Claim 23, Doud is silent to wherein the microparticulated and denatured whey protein is derived from sweet whey. Mikkelsen is relied on to teach caseinomacropeptide (CMP) containing protein powder, where the microparticulated and denatured whey protein is derived from sweet whey (paragraph 134). CMP proteins contribute to the emulsifying properties of the composition without forming a gel, therefore keeping the viscosity of the product low (see paragraph 63). 
Therefore, since Mikkelsen is also directed to a high protein powder for use in dry compositions, and Doud utilizes protein powder to formulate his pasta dough (see paragraph 15), it would have been 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792